Citation Nr: 1441766	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a hepatitis C infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to April 1971.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD), which is currently rated 100 percent disabling and is his sole service-connected disability at the present time. The 100 percent schedular rating has remained in continuous effect since February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Cleveland, Ohio, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a hepatitis C infection.  The New Orleans, Louisiana, VA Regional Office (RO) is the Agency of Original Jurisdiction (AOJ) over the current appeal.

In an October 2010 videoconference hearing, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file. 

In May 2011, the Board remanded the case to the AOJ for additional evidentiary development.  Following this development, the denial of service connection for a hepatitis C infection was confirmed in a March 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in April 2012 and the Veteran now continues his appeal.

In June  and October 2013, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 (2013).  VHA medical opinions were rendered in September and December 2013.  Copies of both opinions were provided to the Veteran and his representative.  He was given an opportunity to present additional argument.  His service representative presented further written argument on the Veteran's behalf.

FINDING OF FACT

The Veteran's hepatitis C infection is not the result of his active military service.


CONCLUSION OF LAW

A hepatitis C infection was not incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claim for service connection for a hepatitis C infection was filed in August 2005.  A notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the appellant in developing the claim was dispatched later that same month, in August 2005.  Although this notice letter satisfied only the above-described mandates regarding VA's obligation to (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim, but did not address the requirements that he be provided with notice of how VA determines degree of disability and the effective date of the disability award, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), this defect is nevertheless non-prejudicial to the Veteran as his VA compensation claim is being denied in this appellate decision, thereby rendering moot the issues of degree of disability and the effective date of the disability award.  Otherwise, no timing of notice defect exists as the aforementioned notice was sent prior the initial adjudication of the hepatitis C claim by the agency of original jurisdiction in its rating decision of August 2007, which is now on appeal before the Board.  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  The record reflects that VA has informed the claimant of its duty to assist in obtaining records and supportive evidence. 


VA has obtained the Veteran's service treatment records as well as his post-service VA medical records for the period from 1994 to 2013.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases for any pertinent clinical records.  

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge in an October 2010 videoconference hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding Veterans Law Judge fulfilled his duties to fully explain the service connection issue and discuss the submission of evidence that may have been overlooked.  His questions and the oral testimony of the Veteran focused on the elements of service connection for a hepatitis C infection.  See transcript of October 6, 2010 Board videoconference hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the October 2010 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).   Bryant, supra.

In its remand of May 2011, the Board instructed the AOJ to provide the Veteran with the appropriate VA medical examination for purposes of obtaining a medical nexus opinion addressing the hepatitis C infection at issue.  The examination was conducted in July 2011.  The Board subsequently determined that the July 2011 VA nexus opinion was inadequate for adjudication purposes and, in June 2013, referred the case to a VA medical expert for a nexus opinion rendered in contemplation of the entire pertinent clinical history.  See 38 C.F.R. § 20.901.  Although a VA medical expert opinion was provided to the Board in September 2013, the Board concluded that this opinion was also inadequate because the opining expert did not fully comply with the Board's instructions regarding the factual assumptions that the opinion was to be based upon.  

The Board submitted a second request for a VA medical expert opinion in October 2013, referring the case to a different medical expert to avoid any potential bias or prejudice that would undermine the objectivity of the requested nexus opinion.  The requested VA medical expert's opinion was received by the Board in December 2013.  A review of the opinion shows that the opining medical expert presented his conclusions based on a thorough review of the pertinent record and, furthermore, substantially complied with the instructions of the Board regarding the factual assumptions and parameters to be held when rendering the opinion.  The medical expert presented a definitive diagnosis and nexus opinion based on his review of the Veteran's pertinent clinical history contained in his claims file and addressed the etiological questions raised by the claim.  This opinion is adequate for purposes of adjudicating the VA compensation claim decided herein, as it adequately addresses, contemplates, and incorporates the findings of the Veteran's pertinent clinical history and his prior treatments and examinations of record, supporting its stated positions with a valid medical rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In view of the foregoing discussion, the Board finds that the development undertaken by VA substantially complies with the purpose of the Board's prior remand of May 2011, with respect to the service connection claim decided herein.  No additional evidentiary or procedural development, including another remand to the AOJ, for corrective action is required with respect to this matter.  [See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999): Exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the VA's post-remand development is in substantial compliance with the Board's remand instructions.]   

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his claim for service connection for a hepatitis C infection decided herein.  No additional assistance or notification is required.  The record shows that neither the Veteran nor his representative have indicated that they had any additional evidence or arguments to submit in support of the claims decided on the merits in this appellate decision.  All new evidentiary submissions received after the most recent adjudication of the claim by the AOJ in March 2012 have been accompanied by the appropriate waivers of first review by the AOJ.  (See correspondence dated in August 2014.)   The Veteran has suffered no prejudice in this regard that would warrant a remand, and his procedural rights have not been abridged as they pertain to the aforementioned matter.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board will proceed with the adjudication of this appeal regarding the claims for VA compensation for a hepatitis C infection.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision with respect to the matters decided herein, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).

The Veteran's service personnel records show that he was a helicopter pilot and served in the Republic of Vietnam from April 1969 to April 1970.  At the time of his separation from service in April 1971, he attained the rank of Chief Warrant Officer Two (CW2) and his military decorations included the Army Aviator Badge, the Bronze Star Medal, and the Air Medal.  As relevant, his service treatment records show that during the entirety of his military service, he was never clinically diagnosed with a hepatitis infection of any sort.  His liver was clinically normal throughout his period of active duty and all blood and liver function tests rendered during this period revealed no abnormalities indicating a hepatitis infection or liver disease.  Service examination reports do not indicate that he received any blood transfusions, body piercings, or tattoos, or that he was an intravenous drug abuser during active duty.  He was discharged from active duty in April 1971.

Post-service medical records dated from 1994 - 2013 reflect an extensive post-service history of alcohol and controlled substance abuse, which reportedly began in the late-1970s, and included addiction to both intranasal and smokable "crack" cocaine and also to intravenous drugs, including heroin and methamphetamine.  A June 2001 medical note shows that the Veteran was treated for a skin infection associated with a complaint of a broken hypodermic needle becoming lodged in his left arm while injecting illicit intravenous drugs.  The Veteran also received tattoos post-service.  A diagnosis of hepatitis C is not shown in the post-service medical records until August 2001.  The Veteran sought treatment for his substance abuse issues in early 2005.  Medical reports dated in January 2006 and September 2007 show a diagnosis of hepatitis C with normal liver function tests.  A January 2011 VA medical note shows that the Veteran had a clinical history of hepatitis C infection, for which he never sought treatment, and that the presence of hepatitis C RNA (ribonucleic acid) was not detected in his system during testing in August 2009.        

In his hearing testimony and written contentions in support of his claim, the Veteran reported that he was treated post-service at a VA medical facility for a hepatitis infection in September 1971, several months after separating from active duty.  The Veteran stated that the treatment was for non-A and non-B hepatitis.  This assertion is corroborated by a September 1996 VA treatment report and a written statement dated in July 2014 from his former wife, who reported that she had been married to the Veteran in 1971 and personally recalled his receipt of medical treatment for hepatitis during that year.  Although attempts by VA to obtain any extant VA records showing the Veteran's treatment for hepatitis in 1971 were unsuccessful, the Board has determined that his historical assertion in this regard is credible and thusly concedes that he was, as a factual matter, treated for an unspecified hepatitis infection several months following his discharge from active duty.  (See Board remand dated in May 2011.)  

The Veteran has also testified that he was directly exposed to the blood and body fluids of battlefield casualties during military service in Vietnam, as he flew evacuation helicopters that transported the dead and wounded and assisted in handling their bodies.  He further testified that he engaged in unprotected sexual activity with prostitutes during active duty.  The Board finds that these factual assertions are credible, given that they are not inconsistent with known historical facts regarding Vietnam War Era servicemen deployed in Southeast Asia and the individual facts pertinent to his own documented military service.  Citing to medical treatises that are non-specific to his individual medical case and to a VA Fast Letter recognizing, as a biological plausibility, that blood-borne diseases could be transmitted via airjet injection guns used by the armed services to administer mass inoculations to servicepersons, the Veteran also raised the assertion that he contracted hepatitis C during active duty through this aforementioned vector.  The Veteran affirmed that he did not start abusing intranasal cocaine and intravenous drugs until after his discharge from service, starting with cocaine use in 1979.   

To address the above contentions and arrive and an adjudicated conclusion regarding the Veteran's claim for service connection for a hepatitis C infection, the Board relies upon the clinical findings and medical opinion of the VA medical expert who reviewed the Veteran's claims file in its entirety and presented a nexus opinion in December 2013 that incorporates this historical review.  As this opinion represents the synthesis of all preceding medical evidence addressing the Veteran's hepatitis C infection, for the sake of efficiency, simplicity, and clarity, the Board will concentrate its evidentiary discussion and analysis primarily on the December 2013 medical expert's opinion.  The opining VA medical expert identified himself as a staff physician specializing in infectious diseases.   His discussion of the relevant facts and his opinion, in pertinent part, are as follows:

Hepatitis C is an RNA virus which was characterized in 1988.  Prior to [then] the disease was diagnosed by exclusion and was called non-A non-B [hepatitis] (NANBH).  

[The Veteran] separated from [active] service [in] April [1971] and gives [a] history [of] "NANBH" in September 1971 which is beyond [the] common experience of [this] symptomatic disease[,] which has [a] usual incubation period (time from the time infection is acquired and symptoms or abnormal blood tests would appear) [of] 2 - 24 weeks.  In this context it is conceivable the symptomatic disease of [the] liver was related to [an] etiology other than hepatitis C (even though the virus was not coded at the time) as it is being claimed.

Occupational exposure as related to handling of the wounded or dead soldiers has lower risk [of hepatitis C infection] comparing to other factors; such exposure is likely to be more pertinent to hepatitis B which is another blood borne infection.

Sexual transmission route is [an] inefficient mode [to acquire an] [hepatitis C] infection.  Risk could increase with history of. . . sex with prostitutes (as in the present context).

Transmission of [hepatitis C] by Jet-injectors has not been reported [although] VA recognizes it as a biological "plausibility."     

Evaluation of the [Veteran's current VA medical] lab results. . . indicate [that his] abnormal liver functioning tests have reverted to normal; ultrasound of [his] liver shows normal. . . liver. . . and [the] most significant test result is an undetectable [hepatitis C] RNA in [August] 2003 which thus means [a] resolved infection.

CONCLUSION:

It is more likely (more than 50 [percent] probability) that [the Veteran's] chronic hepatitis C. . . resulted most likely through intravenous drug abuse which occurred post-service.  The circumstance[s] during [active] service reported to have taken place [i.e., exposure to blood and body fluids from combat casualties, unprotected sex with prostitutes, and being administered inoculations via airjet injection guns in a mass immunization context]. . . do not meet [a] high probability [of likelihood for a hepatitis C infection] in my professional opinion.

[The] [a]bove conclusion. . . is consistent with [the Veteran's clinical history of an] episode of acute liver disease (hepatitis) 5 months after separation from [active] service[.]  [The Veteran's] chronic [hepatitis C] infection [is] etiologically most likely. . . related to [his post-service] intravenous drug abuse.

The above conclusion is based on my professional experience [and to multiple cited medical authorities].          

The Board has considered the record in its totality and concludes that the weight of the objective clinical evidence is against the Veteran's claim for service connection for a hepatitis C infection.  The Veteran did not sustain a hepatitis C infection during active duty nor is the infection shown to be the result of that service.  His service treatment records do not show a diagnosis of, or treatment for a hepatitis infection during active duty and he is not shown to have used intravenous drugs while sharing needles, or to have had any tattoos or blood transfusions in service.  

The December 2013 opinion of the VA medical expert in infectious diseases states that there was a very low likelihood that the Veteran could have been infected by hepatitis C during active duty through means of his factually conceded direct exposure to the blood and bodily fluids of dead and wounded servicemen, unprotected sexual activity with prostitutes, and receipt of inoculations via airjet injection guns used to administer mass inoculations.  The December 2013 expert opinion stated that the current state of medical knowledge did not recognize these aforementioned service-related events as being efficient vectors for the transmission of the hepatitis C virus.  

The opining medical expert also determined that the factually conceded episode of post-service treatment for non-A/non-B hepatitis in September 1971, which evidently occurred approximately five months after the Veteran's separation from active duty, was for an acute liver disease that was unlikely to represent a manifestation of a hepatitis C infection, as the onset of the acute liver disease symptoms was outside of the normal known incubation parameters for the hepatitis C virus.  

The ultimate conclusion of the VA medical expert was that the Veteran's hepatitis C infection was more likely than not etiologically related to his post-service intravenous drug use, which even the Veteran has stated was a vice that he did not engage in until well after his separation from active duty.    

The Board places great probative value on the December 2013 VA medical expert's opinion, as it is predicated on an overview of the Veteran's entire medical history and incorporates all of the prior opinions addressing the claim at issue.  Furthermore, in the opining physicians' elevated vantage point, with access to the Veteran's claims file, he is in a position best able to reconcile any conflicting opinions and his opinion thusly rectifies and rehabilitates the deficiencies of the prior opinions addressing the etiology of the Veteran's hepatitis C infection by incorporating them in his final medical analysis.  Thusly, as the December 2013 medical opinion is against linking the Veteran's hepatitis C infection with his military service, the Board finds that this opinion is determinative of the outcome of the appeal.  The claim for VA compensation for a hepatitis C infection is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his hepatitis C infection to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  His military records reflect that he served on active duty in the United States Army in the capacity of a helicopter pilot.  Thereafter, his post-service records indicate that he owned and operated an agricultural feed and supply business for several years and then worked in the manufacturing, shipbuilding, and construction industries before becoming totally disabled by PTSD.  Although, vocationally, he clearly has an extensive technical background as a military aviator, his current records do not reflect that he has had any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence, time of onset, and the nature and medical etiology of his hepatitis C diagnosis fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking his hepatitis C diagnosis to his period of military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as chronic liver disease, which may be presented only by a trained physician or medical specialist in internal medicine, hepatology, infectious disease, and/or immunology).  His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.


ORDER

Service connection for a hepatitis C infection is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


